Case: 4:21-cr-00439-RLW-PLC Doc. #: 2 Filed: 08/04/21 Page: 1 of 6 PageID #: 9
                                                                                             FILED

                                  UNITED STATES DISTRCT COURT                             AUG - 4 2021
                                EASTERN DISTRCT OF MISSOURJ                             U. S. DISTRICT COURT
                                     EASTERN DIVISION                                 EASTERN DISTRICT OF MO
                                                                                              ST. LOUIS


  UNITED STATES OF AMERlCA,                           )
                                                      )
        Plaintiff,                                    )
                                                      )
  V.                                                  )        4:21CR00439 RLW/PLC
                                                      )
                                                      )
 DA YID M . SMILEY,                                   )
                                                      )
        Defendant.                                    )



                                         INDICTME T

 The Grand Jury charges that:

                                         COUNT ONE
                                 (Wire Fraud: 18 U.S.C. § 1343)

 A.     Introduction

        At all times material to this Indictment, unless otherwise specified below:

        1.      The Economic Injury Disaster Loan Program ("EIDL") was a United States Small

 Business Administrati on ("SBA") program that provided low-interest financing to small

 businesses, renters, and homeowners in regions affected by declared disasters.

        2.      The SBA is an executive branch agency of the United States that provides support

 to entrepreneurs and small businesses . The mission of the SBA is to maintain and strengthen the

 nation 's economy by enabling the establishment and viability of small businesses and by assisting

 in the economic recovery of communities after disasters .

        3.      The Coronavirus Aid, Relief, and Economic Security ("CARES") Act, Pub. L. No .

 116-136, 134 Stat. 281 (2020), was a federal law that was enacted in or around March 2020 to
Case: 4:21-cr-00439-RLW-PLC Doc. #: 2 Filed: 08/04/21 Page: 2 of 6 PageID #: 10



  provide emergency financial assistance to the millions of Americans suffering the economic

  impact caused by the COVID-19 pandemic. The CARES Act authorized the SBA to provide EIDL

  loans of up to $2 million to eli gible small businesses ex periencing substantial fin ancial disruption

  due to the COVID-19 pandemic.

         4.      To obtain an EI DL loan, a qualifying business was required to submit an application

  to the SBA and provide information about the business's operations, such as: (I) the number of

  employees, (2) gross revenues for the 12-month period preceding the disaster, and (3) cost of goods

  sold in the 12-month period preceding the disaster. For COVID-19 relief EIDL loans, the 12-month

  period ran fro m January 31, 20 19, to January 3 1, 2020. A COVID-19 relief EIDL loan app licant

  was also required to certify that all the information in the application was true and correct to the

  best of the app licant' s knowledge.

         5.      EIDL loan applications were submitted directly to the SBA. The amount of the

  loan, if the application was approved, was determined based, in part, on the information provided

  by the applicant about employment, revenue, and cost of good s sold. Any funds issued under an

  EIDL loan were issued directly by the SBA. EIDL loan funds could be used by the qualifying

  business for payroll expenses, sick leave, production costs, and business obligations, such as debts,

  rent, and mortgage payments.

         6.      Defendant DAVID M. SMILEY resided in St. Charles County , Missouri, within

  the Eastern District of Missouri.

  B.     The Scheme to Defraud

         7.      Beginning on or about July 8, 2020, and continuing through at least October 19,

  2020, in the Eastern District of Missouri , and elsewhere, the defendant, DAVID M. SMILEY,

  with the intent to defraud, devised and intended to devise a scheme and artifice to defraud the SBA

                                                    2
Case: 4:21-cr-00439-RLW-PLC Doc. #: 2 Filed: 08/04/21 Page: 3 of 6 PageID #: 11



  and to obtain money and property from the SBA by means of material false and fraudulent

  pretenses, representati ons, and promises, as described further herein.

         8.      It was part of the scheme and artifice to defraud that, on or about July 8, 2020, the

  defendant submitted an online application for a COVID- 19 relief EIDL loan from his home

  computer in St. Charl es County, Missouri. The defendant's EIDL loan application was received

  by the SBA through a server located in Des Mo ines, Iowa.

         9.      It was further part of the scheme and artifice to defraud that the defendant listed as

  the "Business Legal Name" in the EIDL loan application the company name, "DC investments[.]"

  In the same EIDL loan application, the defendant listed himself as the 100% owner of DC

  investments, and he also wrote that DC investments had a business address in Wentzville,

  Missouri . In truth and fact, there was not a business registered with the Missouri Secretary of

  State's Office with name of "DC investments" that was associated with the defendant.

         10.     It was fu1iher part of the scheme and artifice to defraud that, in the defendant's

  EIDL loan application for DC investments, he listed the " Gross Revenues for the Twelve (12)

  Month[ s] Prior to the Date of the Disaster (January 31, 2020)" as $175,000. In truth and fact , DC

  investments did not receive $175 ,000 in gross revenues during the specified date range.

         11.     It was further part of the sc heme and artifice to defraud that, in the defendant's

  EIDL loan application for DC investments, he listed the "Number of Employees (As of January

  3 1, 2020)" working at DC investments as 13 employees. In truth and fact , DC investments never

  employed more than two employees.

         12.     It was furt her part of the scheme and artifice to defraud that, in the defendant's

  EIDL loan application for DC investments, the defendant provided the following as the bank

  account associated with DC investments: Rank of America account number**** **** 3322. In

                                                   3
Case: 4:21-cr-00439-RLW-PLC Doc. #: 2 Filed: 08/04/21 Page: 4 of 6 PageID #: 12



  truth and fact , that bank account was a personal checking account held by the defendant. At the

  conclusion of the same EIDL loan application for DC investments, the defendant affinned the

  following : "I hereby certify UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE

  UN ITED STA TES that the above is true and correct. "

         13 .    It was further part of the scheme and artifice to defraud that, on or about July 29,

  2020, the defendant completed and signed a Loan Authorization and Agreement for the DC

  investments EIDL loan. The Loan Authorization and Agreement adopted by the defendant

  included a number of terms, including that DC investments "will use all the proceeds of this Loan

  solely as working capital to alleviate economic injury caused by disaster occurring in the month

  of January 31, 2020 and continuing thereafter." The defendant also agreed- as part of the Loan

  Authorization and Agreement- -that " [a]ll representations in the Borrower' s Loan application

  (including all supplementary submissions) are true, correct and complete and are offered to induce

  SBA to make this Loan. "

         14.    It was further part of the scheme and artifice to defraud that, based on the

  representations made by the defendant in his EIDL loan application, the SBA authorized the EIDL

  loan to DC investments.

         l 5.   It was further part of the scheme and artifice to defraud that, on or about August 3,

  2020, the defendant's personal Bank of America checking account (account number          **** ****
  3322) received a deposit via Automated Clearing House transfer from " SBAD Treas 31 0" with the

  EIDL loan proceeds in the amount of $54,900.

         16.    It was further part of the scheme and artifice to defraud that the defendant spent the

  EIDL loan proceeds on personal expenses, not associated with DC investments, including on car




                                                  4
Case: 4:21-cr-00439-RLW-PLC Doc. #: 2 Filed: 08/04/21 Page: 5 of 6 PageID #: 13



  payments, car repairs for a Cadillac Escalade, private schoo l payments, and crypto-currency

  purchases .

  C.      Wire Transmission

          17.     On or about July 8, 2020, within the Eastern District of Missouri, and elsewhere,

  for the purpose of executing the above-described scheme and artifice to defraud and obtain money

  and property by means of false and fraudulent pretenses, representations and promises and for the

  purpose of executing the same,

                                         DA YID M. SMILEY,

  the defendant herein, did knowingly transmit and cause to be transmitted by means of wire

  communication in and affecting interstate commerce, certain writings, signs, signals, pictures, or

  sounds, including an electronic EIDL loan application for DC investments that he sent to the SBA

  through a server in Des Moines, Iowa from the defendant's residence in the Eastern District of

  Missouri.

          All in violation of Title 18, United States Code, Section 1343 .

                                   FORFEITURE ALLEGATION

         The United States Attorney further alleges there is probable cause that:

          1.      Pursuant to Title 18, United States Code, Sections 982(a)(2), upon conviction of an

  offense in vio lation of Title 18, United States Code, Sectio n 1343, as set forth in Count One, the

  defendant shall forfeit to the United States of America any property constituting, or derived from ,

  any proceeds obtained, directly or indirectly, as a result of such vio lation. Subj ect to forfeiture is

  a sum of money eq ual to the total value of any property, real or personal, constituting or derived

  from any proceeds traceable to such vio lation, which is al least $54,900.

         2.      Specific property subject to forfeiture includes, but is not limited to, the fo llowing:

                                                     5
Case: 4:21-cr-00439-RLW-PLC Doc. #: 2 Filed: 08/04/21 Page: 6 of 6 PageID #: 14



                     a.       $25,000 from the defendant ' s Bank of America checking account (account

                              number**** **** 3322).

           3.        If any of the property described above, as a result of any act or omission of the

  defendant:

                    a.        cannot be located upon the exercise of due diligence;

                     b.       has been transferred or sold to, or deposited with, a third party;

                    c.        has been placed beyond the jurisdiction of the cou11;

                    d.        has been substantially diminished in value; or

                    e.        has been commingled with other prope11y which cannot be divided without

                              difficulty,

  the United States of America will be entitled to the forfeiture of substitute prope11y pursuant to

  Title 21, United States Code, Section 853(p).




                                                             A TRUE BILL.



                                                            FOREPERSON

  SAYLER A. FLEMJNG
  United   St::itP<: Attn•'""" '




  ue-rek J. Wiseman, #67257MO
  Assistant United States Attorney




                                                        6
